EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of June 20, 2022, which amendment has been ENTERED.
The replacement drawing sheet of February 14, 2020 has been APPROVED.
The drawings of February 14, 2020 as corrected by the drawing of the replacement drawing sheet of February 14, 2020 are hereby accepted as FORMAL.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1 (currently amended). A sensor device which measures a distance or a distance change to an object, the sensor device comprising: a light projection element and circuit configured to transmit a transmission signal toward the object; a light reception element and circuit configured to receive a received signal obtained by reflection of the transmission signal at the object and binarizes the received signal; and an application specific integrated circuit (ASIC) configured to: light projection element and circuit; determine[[s]] reference timing on the basis of a position of a first feature point appearing in the first integrated waveform data due to presence of the object, and generate[[s]] a stop signal on the basis of the reference timing when the light projection element and circuit transmits the transmission signal; as at least one delay circuit, generate[[s]} second waveform data by capturing the received signal from each of the delay elements in accordance with the generation of the stop signal, and generate[[s]] second integrated waveform data by 2Customer No.: 31561 Docket No.: 095861-US-540-PCT Application No.: 16/639,128 integrating the second waveform data by a predetermined clock cycle after determining the reference timing; and .”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as newly-amended is as follows:
“11 (currently amended). A measurement method for measuring a distance or a distance change to an object, the method comprising: determining reference timing on the basis of a position of a first feature point which appears in the first integrated waveform data due to presence of the object, and generating a stop signal based on the reference timing, when the transmission signal is transmitted; rality of delay elements connected in series in accordance with the generation of the stop signal, and generating second integrated waveform data by integrating the second waveform data by a predetermined clock cycle after determining the reference timing; and 5Customer No.: 31561 Docket No.: 095861-US-540-PCT Application No.: 16/639,128 object on the basis of a position of a second feature point which appears in the second integrated waveform data due to the presence of the object and on the basis of timing at which the stop signal is generated.”  (Bold added).
As for independent claim 11 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
All rejections and objections as set forth in the office action of May 6, 2022 have been overcome by the amendment of June 20, 2022, and by the remarks with that amendment, which have been taken as being persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648